      Case 2:18-cv-00870-ECM-WC Document 36 Filed 12/02/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

ALLISON P. SMITH,            )
                             )
    Plaintiff,               )                   CASE NO.:
                             )                   2:18-cv-00870-ECM-WC
                             )
 v.                          )
                             )
CHILTON COUNTY BOARD OF      )
EDUCATION, TOMMY GLASSCOCK, )
LORI PATTERSON, LINDA HAND,  )
JOE MIMS, KEITH MOORE, PAM   )
PRICE, JAMES SHANNON, CURTIS )
SMITH,                       )
                             )
    Defendants.              )

                           JOINT STIPULATION OF
                           PRO TANTO DISMISSAL
                               _____________

      Plaintiff Allison P. Smith and Defendants Chilton County Board of

Education, Lori Patterson, Linda Hand, Joe Mims, Keith Moore, Pam Price, James

Shannon, and Curtis Smith hereby jointly stipulate that the claims asserted by

Plaintiff against these Defendants be dismissed with prejudice, costs taxed as paid.

As grounds therefore, these parties have negotiated a full, final, and binding

settlement agreement resolving all claims and disputes in this lawsuit.
      Case 2:18-cv-00870-ECM-WC Document 36 Filed 12/02/19 Page 2 of 3



      Plaintiff reserves all rights and causes of action against Defendant Tommy

Glasscock.    All federal and state law claims asserted in this lawsuit against

Defendant Glasscock shall remain pending.

      Respectfully submitted this 2nd day of December, 2019.

/s/ Sonya C. Edwards                  /s/ Whit Colvin
Sonya C. Edwards                      Whit Colvin
EDWARDS LAW, LLC                      BISHOP, COLVIN, JOHNSON & KENT,
3900 Montclair Road                   LLC
Suite 3900 # 130937                   1910 1st Avenue North
Birmingham, Alabama 35213             Birmingham, Alabama 35203
Office: (205) 871-7567                Office: (205) 224-4195
sonya@sonyaedwardslaw.com             wcolvin@bishopcolvin.com

Attorney for Plaintiff Allison P.     Attorneys for Defendants Chilton
Smith                                 County Board of Education, Lori
                                      Patterson, Linda Hand, Joe Mims,
                                      Keith Moore, Pam Price, James
                                      Shannon, and Curtis Smith




                                       2
     Case 2:18-cv-00870-ECM-WC Document 36 Filed 12/02/19 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to the
following counsel of record:

      Mark S. Boardman
      Clay R. Carr
      Boardman, Carr, Petelos, Watkins & Ogle, P.C.
      400 Boardman Drive
      Chelsea, Alabama 35043

      This, the 2nd day of December, 2019.

                                             s/ Sonya C. Edwards
                                             Sonya C. Edwards




                                        3
